THOMAS G. O’CONNELL, County Judge.
After this case was originally set for trial, the hour of the hearing was changed — from 1:30 P.M. to 10:00 A.M. The only notice the Appellant received of the change was a message left with its answering service; it claims it did not receive the message. When Appellant failed to appear, a default judgment was entered. The trial court refused to set aside the Final Judgment entered pursuant to the default.
Under the circumstances, we find that the trial judge abused his discretion. The Final Judgment is reversed, with direction to the County Court to vacate the default, and conduct a trial upon the merits of the case.